Citation Nr: 1514884	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-09 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to September 1969 and from October 1970 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent rating for the Veteran's service-connected PTSD.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for an increased rating for his service-connected PTSD, within the "Appellant's Brief" filed by the Veteran's representative in January 2015, the representative noted symptoms reported during the July 2011 PTSD examination of obsessional rituals which interfere with routine activities, difficulty adapting to stressful circumstances, and irritability with outbursts of anger.  It was also contended by the representative that "the symptoms have become worse since the July 7, 2011, VA examination, and a more current examination is warranted to determine the current level of severity of PTSD."  The representative also asserted that the Veteran maintain that he is unable secure gainful employment as a result of his service connected disability.  

In view of the foregoing, the Board concludes that the Veteran's increased-rating claim must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

In light of the Veteran's assertion of the inability to work due to the service-connected PTSD, a claim for a TDIU is raised by the record and must be adjudicated.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain updated VA treatment records of the Veteran and associate them with the file. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the PTSD.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  The examiner should address the social and occupational impairment associated with PTSD.  A rationale should be given for all opinions and conclusions rendered. 

3.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issue of entitlement to an increased rating for PTSD and adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




